Title: From Alexander Hamilton to Theodore Meminger, 29 November 1799
From: Hamilton, Alexander
To: Meminger, Theodore


          
            Sir,
            New York Nov. 29—99
          
          The arrangement which I had contemplated for the bringing on of the drummer and boys belonging to Capt. Bishop’s company, from certain circumstances, has failed. Captain Eddens informs me that the eldest of the lads is very trustworthy, and you will give him the charge of  bringing on the o  you will give him, during the march, the charge of the others. You have been heretofore informed as to of the places where provisions can be drawn, and you will give such directions on that point to these persons as may be necessary—
          Lt. Meminger—
        